Case 7:19-cr-01494 Document1 Filed on 07/26/19 in TXSD Page 1 of 2

 

United States Dist;
AO 91 (Rev. 11/11) Criminal Complaint Southern Dis trict OF eras
UNITED STATES DISTRICT COURT — JUL 26 2019

for the -

David J. Bra
Southern District of Texas dley, Clerk

 

 

 

United States of America )
v. yO M—l4-178a-™M
Elia CASTANEDA, YOB: 1985, USC Case No.
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 25, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC, 846 Knowingly and Intentionally Conspire to possess with Intent to Distribute
approx. 57.5 kilograms or more of Marijuana, a Schedule | Controlled
Substance
21 USC, 841 (a)(1) Knowingly and Intentionally possess with Intent to Distribute approx. 57.5

kilograms or more of Marijuana, a Schedule | Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A".

i Continued on the attached sheet.
/- ) ( uf 4 Complainant's signature

Gilberto M. Vazaldua, DEA Task Force Officer

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: 07/26/2019 eee

Judge's signature
City and state: McAllen, Texas J.Agott/Hacker, U.S. Magistrate Judge

” ' Printed name and title

 
Case 7:19-cr-01494 Document1 Filed on 07/26/19 in TXSD Page 2 of 2

ATTACHMENT “A”

On July 25, 2019 at approximately 7:20 pm, Border Patrol Agent (BPA) Aaron
Williams, Garrett DePietro and Justin Wardlow responded to a callout from
Aerostat 5 (Alpha 5), Operator BPA David Thomas of three subjects running
north in La Prieta Ranch, La Rosita, Texas with suspected bundles of
marijuana. Alpha 5 observed three subjects carrying suspected bundles of
narcotics running north from the Rio Grande River towards the La Prieta
Ranch. A white Chevrolet Malibu arrived and parked south of the ranch, later
identified as a 2009 Chevrolet Malibu later found to be operated by Elia
CASTENEDA, the driver.

Three subjects appeared out of the brush and loaded the bundles into the
trunk and passenger floorboard of the white passenger vehicle. Alpha 5 then
observed the subjects run south towards the river. As the white passenger
vehicle departed the area, a red Chevrolet Silverado was observed driving in
front of it in a manner that appeared to be guiding the vehicle in the proper
direction. At this time, Alpha 5 advised agents in the area to respond and
interdict.

Agents responded with their emergency lights activated, where the white
Malibu was stopped on the road and the red Silverado continued north. BPA
Williams approached the white Malibu, where a bundle of marijuana was
observed in plain view on the passenger floorboard. BPA Williams ordered
CASTENEDA out of the vehicle, where Agents obtained a consent to search the
vehicle.

BPA Williams was able to locate another bundle in the rear passenger area and
two more in the trunk cargo area. Agent Wardlow and Depietro encountered the
red truck further north and performed a stop. The red truck was absent of any
narcotics but the driver, Jose Manuel GARZA, was detained for his involvement
with guiding the load vehicle northbound. The narcotics, identified as 57.5
kilograms of marijuana were transported to the Rio Grande City Border Patrol
Station for processing.

While at the Rio Grande City Border Patrol Station, TFO Gilberto M. Vazaldua
and TFO Cosme Muniz arrived for an interview. While at location CASTANEDA
was read her Miranda Warnings, which she agreed, therefore waived and signed
indicating she agreed to provide a voluntary statement. CASTANEDA stated a
male subject identified as Ivan LNU had contacted her via telephone and
threatened to kill her son. CASTANEDA stated the male subject was upset
because CASTANEDA had recently sold a vehicle to a Zeta member, which made
Ivan LNU very upset. CASTANEDA stated she was well aware she was picking up
marijuana. CASTANEDA stated she only did it to protect her son.

After running and inquiry on CASTANDEA it was revealed she was currently on
federal probation, therefore was placed under arrest.

Jose Manuel GARZA was then read his Miranda Warnings, and also signed waiving
his rights. GARZA stated CASTANEDA was his girlfriend and he asked her not to
pick up the marijuana. GARZA stated he followed her south of La Prieta
Ranch, but it was too late, CASTANEDA was travelling northbound loaded.

GARZA was released on scene.
